UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 95-2550



MARK JAMELL, an infant who sues by his mother
as next friend Carol A. Jamell; CAROL A.
JAMELL, individually,

                                          Plaintiffs - Appellants,

          versus


CITY OF CHESAPEAKE, A Municipal Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard B. Kellam, Senior District
Judge. (CA-95-249-2)


Argued:   June 3, 1996                     Decided:   June 26, 1996


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Louis Bernard Fine, Henry Lewis Allen, FINE, FINE, LEGUM &
FINE, Virginia Beach, Virginia, for Appellant. Thomas Jeffrey
Salb, BREEDEN, MACMILLAN & GREEN, P.L.C., Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Jamell and his mother, Carol A. Jamell, appeal from the

district court's grant of summary judgment in favor of the City of

Chesapeake, Virginia.   The Jamells sued the City after Mark sus-

tained injuries while he was using playground equipment at a park

owned and operated by the City. The suit alleged that the City was

grossly negligent1 by failing to provide various safety features on
the equipment, failing to warn of dangers, and failing to properly

maintain the equipment.     The Jamells sought compensatory and

punitive damages.   The City filed a motion for summary judgment.
On July 28, 1995, the district court granted the motion, holding

that the Jamells presented no evidence creating a genuine issue of

material fact with respect to the issue of gross negligence. This
appeal followed.

     After carefully considering the record, the briefs and the

arguments of the parties, we conclude that the district court prop-

erly granted the City's motion for summary judgment. Accordingly,

we affirm for the reasons stated in the district court's thorough

opinion. See Jamell v. City of Chesapeake, No. 2:95cv249 (E.D. Va.
Jul. 28, 1995). 2


    1
      Under Virginia law, a plaintiff must prove gross negligence
to recover from a municipality for injuries at a "playground or
other recreational facility." See Va. Code § 15.1-291.
     2
      On appeal the Jamells relied in part on certain affidavits
submitted to the district court after summary judgment had been
awarded to the City. By order dated August 4, 1995, the district
court declined to consider these affidavits because they had not
been timely filed.      We find no error in this ruling, and
consequently we, too, have not considered the untimely affidavits.
                                2